Exhibit 10.61
UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

             
In Re:
    )     Chapter 11
 
    )      
PROXYMED TRANSACTION
    )     Case No. 08-11551 (BLS)
SERVICES, INC., et al.,1
    )      
 
    )     (Jointly Administered)
Debtors.
    )      
 
          Ref. Docket No. 11

FINAL ORDER (I) AUTHORIZING (A) SECURED
POST-PETITION FINANCING PURSUANT TO 11 U.S.C. §§ 105,
361, 362, AND 364(c) AND (d); (B) GRANTING SECURITY INTERESTS,
SUPERPRIORITY CLAIMS AND ADEQUATE PROTECTION; AND (C) USE
OF CASH COLLATERAL AND (II) SCHEDULING A FINAL HEARING PURSUANT
TO BANKRUPTCY RULE 4001(C)
     Upon the motion (the “Motion”) dated July 23, 2008 of debtors and
debtors-in-possession, ProxyMed Transaction Services, Inc. f/k/a MedUnite, Inc.
(“PTS”), ProxyMed, Inc. d/b/a MedAvant Healthcare Solutions (“ProxyMed”), and
ProxyMed Lab Services, LLC f/k/a Key Communications Service, Inc. (“ProxyMed
Lab”), (PTS, ProxyMed and ProxyMed Lab, referred to collectively as the
“Debtors”), (a) requesting entry of an order authorizing the Debtors pursuant to
Sections 363(c), 364(c) and 364(d) of Title 11 of the United States Code, 11
U.S.C. §§ 101, et seq. (as amended, the “Bankruptcy Code”) and Rules 2002,
4001(c) and (d) and 9014 of the Federal Rules of Bankruptcy Procedure (the
“Bankruptcy Rules”) and applicable Local
 

1   The Debtors in these proceedings are: ProxyMed Transaction Services, Inc.
f/k/a MedUnite, Inc. (Tax ID No. XX-XXX5613); ProxyMed, Inc. d/b/a MedAvant
Healthcare Solutions (Tax ID No. XX-XXX2059); and ProxyMed Lab Services LLC
f/k/a Key Communications Service, Inc. (Tax ID No. XX-XXX2059), each with a
principal address of 1854 Shackleford Court, Suite 200, Norcross, GA 30093 and a
mailing address of 1901 E. Alton Avenue, Suite 100, Santa Ana, CA 92705.

 



--------------------------------------------------------------------------------



 



Rules, inter alia, (i) to obtain post-petition financing (the “Post-Petition
Financing”) pursuant to the terms of the DIP Loan Documents (as defined below)
from its pre-petition senior secured lender Laurus Master Fund Ltd., which
together herewith shall include any and all affiliates, successors, agents or
assignees to whom Laurus or its affiliates, successors, agents or assignees has
assigned or may assign certain or all of its rights, including Valens U.S. SPV
I, LLC (hereinafter, unless otherwise specified, collectively referred to, as
applicable, “Laurus”), and in Laurus’ (or its designees’ or assignees’) capacity
as the Post-Petition Financing lender, sometimes referred to, individually or
collectively, as the “DIP Lender”), (ii) to grant DIP Lender, pursuant to
Bankruptcy Code §§ 364(c) and 364(d), first priority and junior security
interests in all of the Debtors’ currently owned and after-acquired property to
secure the Debtors’ obligations under the Post-Petition Financing; and (iii) to
grant DIP Lender and Laurus priority in payment with respect to the obligations
incurred in connection with the Post-Petition Financing over any and all
administrative expenses of the kinds specified in Bankruptcy Code §§ 503(b) and
507(b), other than as described below; (b) seeking this Court’s authorization to
use Laurus’ cash collateral within the meaning of Bankruptcy Code § 363(a) (the
“Cash Collateral”), pursuant to Bankruptcy Code § 363(c) and to provide adequate
protection, pursuant to Bankruptcy Code §§ 361, 363(e) and 364(d); (c) seeking a
preliminary hearing (the “Preliminary Hearing”) on the Motion to consider entry
of an interim order pursuant to Bankruptcy Rule 4001 (the “Order”) authorizing
the Debtors to borrow under the Post-Petition Financing the amounts set forth in
and limited by the Approved Budget (as defined below), upon the terms and
conditions set forth in this Order pending the Final Hearing referred to below;
and (d) requesting that a final hearing (the “Final Hearing”) be scheduled by
this Court to consider entry of a final order (the “Final Order”) authorizing on
a final basis, inter alia, the Post-Petition Financing and

2



--------------------------------------------------------------------------------



 



use of the Cash Collateral; and the Interim Hearing having occurred and the
Court having entered an Interim Order Authorizing Secured Post-Petition
Financing and other Relief (the “Interim Order”) on July 24, 2008; and due and
sufficient notice of the Motion under the circumstances having been given; and
the Preliminary Hearing on the Motion having been held before this Court on
August 14, 2008; and upon the entire record made at the Preliminary Hearing and
Final Hearing; and this Court having found good and sufficient cause appearing
therefor;
     IT IS HEREBY FOUND:
     A. Unless otherwise indicated herein, all capitalized terms used but not
defined herein shall have the meanings given in the Pre-Petition Loan Documents,
(as hereafter defined).
     B. On July 23, 2008 (the “Petition Date”), the Debtors filed voluntary
petitions for relief with this Court under Chapter 11 of the Bankruptcy Code
(the “Chapter 11 Cases”). The Debtors are continuing in possession of their
property, and operating and managing their businesses, as debtors-in-possession
pursuant to §§ 1107 and 1108 of the Bankruptcy Code. On July 30, 2008, the
Office of the United States Trustee formed an Official Committee of Unsecured
Creditors (“Committee”)
     C. This Court has jurisdiction over the Chapter 11 Cases and the Motion
pursuant to 28 U.S.C. §§ 157(b) and 1334. Consideration of the Motion
constitutes a core proceeding as defined in 28 U.S.C. § 157(b)(2).
     D. Laurus, the Debtors, and certain affiliates of Debtors, are parties to,
or have an interest in, one or more of the following documents (collectively the
“Pre-Petition Loan Documents”): (1) Security and Purchase Agreement dated as of
December 6, 2005 (the “Security Agreement”); (2) Member Pledge Agreement dated
as of December 6, 2005; (3) Stock

3



--------------------------------------------------------------------------------



 



Pledge Agreement dated as of December 6, 2005; (4) Joinder Agreement executed as
of October 6, 2006; (5) Intellectual Property Security Agreement dated as of
December 6, 2005; (6) Secured Revolving Note dated December 6, 2005; (7) Secured
Term Note dated December 6, 2005; (8) Deposit Account Control Agreement dated as
of December 8, 2005; (9) Termination Agreement dated December 8, 2005;
(10) Subordination Agreement dated as of October 9, 2006; (11) Letter Agreement
dated October 10, 2006; (12) Reaffirmation and Ratification Agreement, dated
June 21, 2007; (13) Consent, dated as of August 7, 2007; (14) Amendment to
Exhibit A of Deposit Account Control Agreement dated January 17, 2008;
(15) Release of Security Interest dated January 24, 2008; (16) Consent and
Release Letter dated January 28, 2008; and all other related documents, (each as
amended, supplemented or otherwise modified prior to the commencement of these
Chapter 11 Cases, and all collateral and ancillary documents executed in
connection therewith).
     E. As identified above, the Pre-Petition Loan Documents include: (i) that
certain Secured Revolving Note dated December 6, 2005, in the initial aggregate
amount of $15,000,000.00 (the “Secured Revolving Note”), and (ii) that certain
Secured Term Note dated December 6, 2005, in the principal amount of
$5,000,000.00, the (“Secured Term Note”).
     F. Pursuant to the Pre-Petition Loan Documents, all obligations of the
Debtors to Laurus of any kind or nature under the Pre-Petition Loan Documents
are secured by a first priority blanket security interest (the “Pre-Petition
Liens”) in substantially all of the Debtors’ assets including, without
limitation, equipment, inventory, goods, fixtures, general liabilities,
accounts, accounts receivable, deposit accounts (including without limitation
bank accounts and all funds on deposit therein), the Debtors’ rights in escrow
accounts and to receive proceeds from previous sale transactions, instruments,
chattel paper, general intangibles, tax refunds, contracts,

4



--------------------------------------------------------------------------------



 



letter of credit rights, intellectual property, commercial tort claims, if any,
stock, documents of title, tangible and intangible personal and investment
property, money, cash and all cash equivalents, and all cash held as cash
collateral, books and records, all supporting obligations, and the proceeds and
products of all of the foregoing as more particularly included and described in
the Pre-Petition Loan Documents (the “Pre-Petition Collateral”).
     G. Without prejudice to the rights of the Committee (as defined herein)
that may be appointed (but subject to the limitations described in ordering
paragraph 23 below), the Debtors admit that the Debtors were truly and justly
indebted to Laurus under the Pre-Petition Loan Documents, without defense,
counterclaim or offset of any kind, and that as of July 22, 2008 such liability
to Laurus was, including interest, in the aggregate amount of approximately (but
not less than) $5,321,965.17 with respect to the Pre-Petition Loan Documents
(plus attorneys’ fees, costs, expenses, and fees, including default fees, unpaid
thereon) (the “Pre-Petition Indebtedness”). As of the Petition Date, the
Debtors, on behalf of their estates, but subject only to the Committee’s
investigative and Challenge Rights under Paragraph 25 of this Order, in
consideration of the Post-Petition Financing to be made available under the
terms of this Order, waive and release any and all causes of action and claims
against Laurus and its respective affiliates agents, representatives, assigns
and successors. The provisions of this paragraph G constitute a stipulation by
the Debtors and shall become a finding by the Court, subject to the provisions
of ordering paragraph 23 of this Order.
     H. Without prejudice to the rights of the Committee (but subject to the
limitations described in ordering paragraph 23 below), the Debtors further admit
that, by reason of the Pre-Petition Loan Documents, (i) the Pre-Petition
Indebtedness is secured by valid, properly perfected, enforceable and
non-avoidable liens and security interests granted by the Debtors to

5



--------------------------------------------------------------------------------



 



Laurus upon and in all of the Pre-Petition Collateral, and (ii) the liens held
by Laurus securing the Pre-Petition Indebtedness are senior to all other
security interests in the Pre-Petition Collateral subject only to any Permitted
Liens (as defined in paragraph 8(a) below). The provisions of this paragraph H
constitute a stipulation by the Debtors and shall become a finding of the Court,
subject to the provisions of ordering paragraph 23 of this Order.
     I. Given the Debtors’ current financial condition, the Debtors are unable
to operate by using only Cash Collateral and arc unable to provide Laurus with
adequate protection for the use of Cash Collateral. Moreover, the Debtors are
unable to obtain unsecured credit allowable under Bankruptcy Code § 503(b)(l) as
an administrative expense. Financing on a post-petition basis is not otherwise
available without the Debtors granting, pursuant to Bankruptcy Code § 364(c)(l),
claims having priority over any and all administrative expenses of the kinds
specified in §§ 503(b) and 507(b) of the Bankruptcy Code and securing such
indebtedness and obligations with the security interests in and the liens upon
the property described below pursuant to §§ 364(c) and 364(d) of the Bankruptcy
Code.
     J. Notice of the relief requested herein has been given to (i) the Office
of the United States Trustee, (ii) the creditors holding the 20 largest
unsecured claims against each of the Debtors; (iii) the Committee; and
(iv) known holders of pre-petition liens against the Debtors’ property.
     K. Based on the record presented to this Court by the Debtors, it appears
that the Post-Petition Financing and use of Cash Collateral have been negotiated
in good faith and at arm’s-length among the Debtors and Laurus and any credit
extended and loans made and to be made to the Debtors by Laurus and DIP Lenders
pursuant to this Order shall be deemed to have been extended, issued or made, as
the case may be, in good faith as required by, and within the

6



--------------------------------------------------------------------------------



 



meaning of, Section 364(e) of the Bankruptcy Code and Laurus and the DIP Lender
shall have all of the protections thereunder.
     L. Based on the record before this Court, it appears that the terms of this
Order, including, without limitation, the terms of the Post-Petition Financing
and use of Cash Collateral, are fair and reasonable, reflect the Debtors’
exercise of prudent business judgment consistent with their fiduciary duties,
and are supported by reasonably equivalent value and fair consideration.
     M. The Debtors have requested immediate entry of this Order. The permission
granted herein to use Cash Collateral and obtain the Post-Petition Financing and
obtain funds thereunder is necessary to avoid immediate and irreparable harm to
the Debtors. This Court concludes that entry of this Order is in the best
interests of the Debtors’ estates and creditors as its implementation will,
among other things, allow for the flow of supplies and services to the Debtors
necessary to sustain the Debtors’ business operations and enhance the Debtors’
prospects for a successful completion of the Chapter 11 Cases.
     N. Based upon the foregoing findings and conclusions, and upon the record
made before this Court at the Preliminary Hearing, and the undersigned consents
of the Debtors and Laurus, and good and sufficient cause appearing therefor,
     IT IS HEREBY ORDERED DETERMINED AND DECREED that:
     1. Motion Granted. The Motion is granted on a final basis, on the terms and
conditions set forth in this Order.
     2. Authorization. The Debtors are expressly authorized and empowered to
(i) obtain the Post-Petition Financing, use the Cash Collateral, and perform
their obligations strictly pursuant to the provisions of this Order;
(ii) perform their obligations under

7



--------------------------------------------------------------------------------



 



the Pre-Petition Loan Documents as such documents are, or may be, amended and
modified pursuant to the terms of this Order; and (iii) enter into such other
agreements, instruments and documents as may be necessary or required to
evidence the obligations to DIP Lender and Laurus to consummate the terms and
provisions of the Motion and this Order and to evidence perfection of the liens
and security interests to be given to DIP Lender and Laurus (the Pre-Petition
Loan Documents as modified by this Order shall hereinafter be referred to as the
“DIP Loan Documents”). DIP Lender’s advances of the Post-Petition Financing
shall be pursuant to the same terms as the Pre-Petition Loan Documents, as
modified by this Order, without the need for further execution or documentation,
and all advances and borrowings shall be in accordance with the Secured
Revolving Note and the other Pre-Petition Loan Documents. The borrowing(s) made
under the credit facility maintained under the DIP Loan Documents (the “DIP
Facility”) and all other indebtedness and obligations incurred on or after the
Petition Date with respect to loans, advances and any other indebtedness or
obligations, contingent or absolute, pursuant to this Order and the DIP Loan
Documents which may now or from time to time hereafter be owing by the Debtors
to DIP Lender (including principal, accrued and unpaid interest, and fees costs
and expenses including, without limitation, reasonable attorneys’ fees and
expenses) are referred to herein as the “DIP Indebtedness,” and, together with
the Pre-Petition Indebtedness, as the “Indebtedness.” The Debtors and Laurus may
enter into nonmaterial amendments of or modifications to the DIP Loan Documents
and without the need of further notice and hearing or order of this Court.
     3. Borrowing: Use Cash Collateral. Subject to the Approved Budgets (as
defined in paragraph 17 below) and solely in compliance therewith and subject
further to the terms and conditions of this Order and the DIP Loan Documents,
(a) Laurus hereby consents to

8



--------------------------------------------------------------------------------



 



the Debtors’ limited use of Cash Collateral, and (b) DIP Lender will provide the
DIP Facility, on a revolving basis, in accordance with the terms of the DIP Loan
Documents, provided, however, that the Debtors may be permitted an overadvance,
as applicable, under the DIP Loan Documents in the amounts set forth in the
Approved Budgets.
     4. Application of Proceeds.
          (a) Proceeds or payments received by Laurus and/or DIP Lender with
respect to the Pre-Petition Collateral and DIP Facility Collateral shall be
applied as follows: (x) first, to the Pre-Petition Indebtedness consisting of
accrued and accruing interest, fees, costs and expenses; (y) next, to the
Pre-Petition Indebtedness consisting of principal; and (z) last, to the
outstanding balance of the DIP Facility, including all accrued and accruing
interest, fees, costs and expenses, then principal.
          (b) The automatic stay under Section 362(a) of the Bankruptcy Code
shall be, and it hereby is, modified to the extent necessary to permit Laurus to
retrieve, collect and apply payments and proceeds in respect of the Pre-Petition
Collateral and the DIP Facility Collateral (defined in paragraph 7 below) in
accordance with the terms and provisions of this Order and the DIP Loan
Documents.
     5. Interest, Fees, Costs and Expenses. The Pre-Petition Indebtedness shall
bear interest at the applicable rates set forth in the DIP Loan Documents and
the Pre-Petition Loan Documents. The DIP Indebtedness shall bear interest at the
same rates as in the Pre-Petition Loan Documents. DIP Lender and Laurus shall be
entitled to recover all of their reasonable attorneys’ fees and other
professional fees as well as all costs and expenses incurred in connection with
the Indebtedness and this proceeding. In consideration for providing the DIP
Facility, DIP Lender shall be paid all fees specified in the DIP Loan Documents
in accordance

9



--------------------------------------------------------------------------------



 



with the terms therein for such payment. In addition, for agreeing to provide
the DIP Facility, DIP Lender shall be entitled to a payment (“Facility Payment”)
in the amount of $200,000 which shall be included in the DIP Indebtedness and
fully earned and non-refundable upon entry of this Oder.
     6. Termination of the DIP Facility and Use of Cash Collateral. DIP Lender’s
agreement to provide the DIP Facility in accordance with the DIP Loan Documents
and Laurus’ consent to the use of the Cash Collateral shall immediately and
automatically terminate (except as DIP Lender and/or Laurus may otherwise agree
in writing in their sole discretion), and all Indebtedness shall be immediately
due and payable in cash upon the earliest to occur of any of the following
(each, a “Termination Date”):

  (i)   One Business Day following the Final Hearing Date (as defined below) if
a Final Order (as defined below) has not been entered by August 19, 2008;    
(ii)   the date of final indefeasible payment and satisfaction in full in cash
of the Indebtedness;     (iii)   the effective date of any confirmed plan of
reorganization in the Chapter 11 Cases;     (iv)   the consummation of the sale
or other disposition of all or substantially all of the assets of the Debtors;  
  (v)   the occurrence of any breach by the Debtors of this Order (including,
but not limited to, the Debtors’ failure to adhere to the Approved Budgets as
set forth in ordering paragraph 17 of this Order or violation of any of the
covenants provided for in ordering paragraph 19 of this Order) or the Final
Order, or under any of the DIP Loan Documents;     (vi)   the dismissal of any
of the Chapter 11 Cases or the conversion of any of the Chapter 11 Cases into a
case under Chapter 7 of the Bankruptcy Code;     (vii)   upon and following the
entry of an order authorizing the appointment in any of the Debtors’ Chapter 11
Cases of a trustee or an examiner with enlarged powers (beyond those set forth
in §

10



--------------------------------------------------------------------------------



 



      1106(a)(3) and (4) of the Bankruptcy Code), relating to the operation of
the business of the Debtors without the prior written consent of DIP Lender
(which consent may be withheld, or, if given revoked, by DIP Lender in its sole
discretion), or if any Debtor applies for, consents to, or acquiesces in, any
such appointment without the prior written consent of DIP Lender (which consent
may be withheld in its sole discretion);     (viii)   this Order or the Final
Order is stayed, reversed, vacated, amended or otherwise modified in any respect
without the prior written consent of DIP Lender (which consent may be withheld
in its sole discretion);     (ix)   the Court enters an order granting a party
relief from the automatic stay with respect to any portion of the Pre-Petition
Collateral or the DIP Facility Collateral provided that the value of the
relevant collateral is more than $50,000.     (x)   this or any other Court
enters an order or judgment in any of the Chapter 11 Cases modifying, limiting,
subordinating or avoiding the priority of the Indebtedness, or the perfection,
priority or validity of Laurus’ or DIP Lender’s Pre-Petition or DIP Facility
Liens or imposing, surcharging or assessing against Laurus, DIP Lender or their
claims or any Pre-Petition Collateral, DIP Facility Collateral or any fees,
costs or expenses, whether pursuant to § 506(c) of the Bankruptcy Code or
otherwise; or     (xi)   if the Court has not entered an order establishing
procedures relating to the conducting of an auction in connection with the Asset
Sale which procedures are acceptable to Laurus and DIP Lender and permit Laurus
and DIP Lender to credit bid the Pre-Petition Indebtedness and the DIP
Indebtedness, without condition (the “Asset Sale Procedures”) by August 8, 2008;
    (xii)   if the Court has not entered an order approving the Asset Sale in a
form reasonably acceptable to Laurus and DIP Lender (the “Sale Order”) by
September 9, 2008;     (xiii)   if an Asset Sale sufficient to pay Laurus and
DIP Lender in full has not closed by September 19,2008;     (xiv)   if the
Debtors do not fully cooperate in the disclosure of information reasonably
requested by Laurus or any consultant retained by Laurus.

     7. Liens to Secure the DIP Indebtedness. As security for the DIP
Indebtedness, DIP Lender is hereby granted the following security and liens (the
“DIP Facility

11



--------------------------------------------------------------------------------



 



Liens”) in all currently owned or hereafter acquired property and assets of the
Debtors of any kind or nature, whether real or personal, tangible or intangible,
wherever located, now owned or hereafter acquired or arising and all proceeds,
products, rents and profits thereof, including, without limitation, all cash,
goods, accounts receivable, inventory, cash in advance deposits, the Debtors’
rights in escrow accounts and to receive any remaining proceeds from previous
sale transactions, general intangibles, goodwill, investment property
(including, without limitation, ownership interests in corporations,
partnerships, and limited liability companies), deposit accounts, real estate,
intellectual property, machinery, leasehold interests, equipment, vehicles,
trademarks, trade names, licenses, the Pre-Petition Collateral, causes of
action, tax refund claims, commercial tort claims and insurance proceeds, and
the proceeds, products, rents and profits of all of the foregoing (all of the
foregoing, the “DIP Facility Collateral”), subject only to, in the event of the
termination of the DIP Facility and the payment of the Carve-Out (as defined in
paragraph 15):
          (a) Pursuant to Section 364(c)(2) of the Bankruptcy Code, a perfected
first priority senior security interest in and lien upon all property noted
above of the Debtors, whether existing on the Petition Date or thereafter
acquired, that, as of the Petition Date, is not subject to valid, perfected and
non-avoidable liens;
          (b) Pursuant to Section 364(c)(3) of the Bankruptcy Code, a perfected
security interest in and lien upon all property noted above of the Debtors,
whether existing on the Petition Date or thereafter acquired, that is subject to
valid, perfected and unavoidable liens in existence as of the Petition Date or
to valid and unavoidable liens in existence immediately prior to the Petition
Date that are perfected subsequent to the Petition Date as permitted by Section

12



--------------------------------------------------------------------------------



 



546(b) of the Bankruptcy Code (“546(b) Liens”), immediately junior in priority
to such valid, perfected and unavoidable liens;
          (c) Pursuant to Section 364(d)(1) of the Bankruptcy Code, a perfected
first priority senior priming lien (the “Priming Liens”) on all of the DIP
Facility Collateral, including the Pre-Petition Collateral, which shall be
senior to all other security interests and liens in property of the Debtors’
estates except only Permitted Liens (as defined in paragraph 8(a) below); and
          (d) In addition, except to the extent otherwise expressly set forth in
this Order, or in a written instrument, agreement or other document executed by
DIP Lender and subject to paragraph 23 of this Order, neither the Pre-Petition
Liens nor the DIP Facility Liens shall be subject to subordination to any other
liens, security interests or claims under Section 510 of the Bankruptcy Code, or
otherwise. Any security interest or lien upon the Pre-Petition Collateral or the
DIP Facility Collateral which is avoided or otherwise preserved for the benefit
of the Debtors’ estates under Section 551 or any other provision of the
Bankruptcy Code shall be subordinate to the Pre-Petition Liens, the DIP Facility
Liens and the Senior Adequate Protection Liens (defined in paragraph 8(a)
below).
     8. Adequate Protection Liens. As adequate protection of Laurus’ interests
in the Pre-Petition Collateral, including use of the Cash Collateral, pursuant
to §§ 361, 363 and 552(b) of the Bankruptcy Code, Laurus is hereby granted
valid, binding, enforceable and perfected additional and replacement liens (the
“Adequate Protection Liens”) in all property of the Debtors’ estates (excluding
only actions for preferences, fraudulent conveyances and other avoidance claims
and recoveries under Chapter 5 of the Bankruptcy Code, hereinafter referred to
as “Avoidance Actions”), including the DIP Facility Collateral, to the extent of
any decrease in

13



--------------------------------------------------------------------------------



 



the value of Laurus’ interests in the Pre-Petition Collateral occurring
subsequent to the Petition Date, with such decrease in value to include
decreases resulting from the Debtors’ use (if any) of Cash Collateral, the
depreciation, use, sale, loss, decline in value or market price of the
Pre-Petition Collateral, or otherwise. The Adequate Protection Liens shall enjoy
the same validity and extent as the liens Laurus held on the Petition Date. The
Adequate Protection Liens are (a) subject only to (i) existing liens and
encumbrances that were senior to those of Laurus as of the Filing Date under
applicable non-bankruptcy law, and which are valid, binding, enforceable,
perfected and non-avoidable liens existing in the Pre-Petition Collateral as of
the Petition Date (the “Permitted Liens”), other than the Pre-Petition Liens;
(ii) the Carve-Out (as defined in paragraph 15); and (iii) the DIP Facility
Liens. Notwithstanding anything to the contrary herein, Lauras’ Adequate
Protection Liens and Liens to secure the DIP Indebtedness referenced in
Paragraph 7 shall extend to Avoidance Actions, and the proceeds thereof solely
as to claims involving avoidable transfers of Laurus’ Pre-Petition Collateral or
Post-Petition Collateral, provided, however, that Laurus’ Adequate Protection
Liens and the Liens to secure the DIP Indebtedness shall not extend to cash
transfers under Section 547 of the Bankruptcy Code.
     9. Section 507(b) Priority Administrative Claims. If, notwithstanding the
provision of the Adequate Protection Liens, such Adequate Protection liens do
not provide adequate protection of Laurus’ interests in the Pre-Petition
Collateral, Laurus shall (i) have a claim allowed under §§ 507(a)(2) and 507(b)
of the Bankruptcy Code (the “507(b) Claim”), and, except with respect to being
subordinated to the Carve-Out, such 507(b) Claim shall be entitled to priority
over every other claim allowable under such § 507(a)(2); and
(ii) notwithstanding anything herein to the contrary, be entitled to seek
further adequate protection of its interests and such further relief as is
consistent therewith.

14



--------------------------------------------------------------------------------



 



     10. Superpriority Claims. Subject to the Carve-Out described in ordering
paragraph 15 below, all of the DIP Indebtedness shall have the highest
administrative priority under § 364(c)(1) of the Bankruptcy Code, and shall have
priority over all other costs and expenses of administration of any kind,
including those specified in, or ordered pursuant to, §§ 105, 326, 330, 331,
503(b), 507(a), 507(b) or 726 or any other provision of the Bankruptcy Code or
otherwise (whether incurred in the Chapter 11 Case or any successor case), and
shall at all times be senior to the rights of the Debtors, any successor trustee
or estate representative in the Chapter 11 Cases or any successor case (the
“Superpriority Claims”) provided, however, that the Superpriority Claims shall
extend to the proceeds of the Avoidance Actions solely as to claims involving
Avoidable Transfers of Laurus’ Pre-Petition or Post-Petition Collateral, other
than cash transfers under Section 547 of the Bankruptcy Code. Nothing in this
Order or the Approved Budgets (as defined in paragraph 17 below) shall
constitute the consent by DIP Lender or Laurus to the imposition of any costs or
expense of administration or other charge, fees, liens, assessment or claim
(including, without limitation, any amounts set forth in the Approved Budgets)
against DIP Lender or Laurus, their claims or collateral (including the
Pre-Petition Collateral and the DIP Facility Collateral) under § 506(c) of the
Bankruptcy Code or otherwise, all of which rights have been waived as to all
parties including the Committee pursuant to the terms of this Order.
     11. Perfection of DIP Facility Liens and Adequate Protection Liens. The DIP
Facility Liens and the Adequate Protection Liens shall be, and they hereby are,
deemed duly perfected and recorded under all applicable federal or state or
other laws as of the date hereof, and no notice, filing, mortgage recordation,
possession, further order, landlord or warehousemen lien waivers or other third
party consents or other act, shall be required to effect

15



--------------------------------------------------------------------------------



 



such perfection; provided, however, that notwithstanding the provisions of § 362
of the Bankruptcy Code, (i) DIP Lender may, at its sole option, file or record
or cause the Debtors to obtain any such landlord or warehousemen lien waivers or
other third party consents or execute, file or record, at the Debtors’ expense,
any such UCC financing statements, notices of liens and security interests,
mortgages and other similar documents as DIP Lender may require, and (ii) DIP
Lender may require the Debtors to deliver to DIP Lender any chattel paper,
instruments or securities evidencing or constituting any DIP Facility
Collateral, and the Debtors are directed to cooperate and comply therewith. If
DIP Lender, in its sole discretion, shall elect for any reason to cause to be
obtained any landlord or warehouse lien waivers or other third party consents or
cause to be filed or recorded any such notices, financing statements, mortgages
or other documents with respect to such security interests and liens, or if DIP
Lender, in accordance with the DIP Loan Documents or this Order, elects to take
possession of any DIP Facility Collateral, all such landlord or warehouse lien
waivers or other third party consents, financing statements or similar documents
or taking possession shall be deemed to have been filed or recorded or taken in
these Chapter 11 Cases as of the commencement of these Chapter 11 Cases but with
the priorities as set forth herein, DIP Lender and Laurus may (in their sole
discretion), but shall not be required to, file a certified copy of this Order
in any filing or recording office in any county or other jurisdiction in which
the Debtors have real or personal property and such filing or recording shall be
accepted and shall constitute further evidence of (a) DIP Lender’s interest in
the DIP Facility Collateral and (b) Laurus’ interest in the Pre-Petition
Collateral.
     12. Waiver by Debtors of Liens and Other Matters. The Debtors and their
estates (and any party in interest acting on behalf of the Debtors) hereby
irrevocably waive, and are barred from asserting or exercising any right
(a) without Laurus’ or DIP Lender’s prior

16



--------------------------------------------------------------------------------



 



written consent (which may be withheld in their sole discretion) or (b) without
prior indefeasible payment and satisfaction in full of the Indebtedness: (i) to
grant or impose, or request that the Court grant or impose, under § 364 of the
Bankruptcy Code or otherwise, liens on or security interests in any DIP Facility
Collateral, which are pari passu with or senior to the DIP Facility Liens or the
Adequate Protection Liens and Senior Adequate Protection Liens; (ii) to return
goods pursuant to § 546(h) of the Bankruptcy Code to any creditor of the Debtors
or to consent to any creditor taking any setoff against any of such creditor’s
pre-petition indebtedness based upon any such return pursuant to § 553(b)(1) of
the Bankruptcy Code or otherwise; (iii) to seek a surcharge of the DIP Facility
Collateral or the Pre-Petition Collateral under § 506(c) of the Bankruptcy Code
(which waiver shall be effective upon entry of the Final Order); (iv) to seek
non-consensual use of Cash Collateral under § 363 of the Bankruptcy Code; (v) to
modify or affect any of the rights of Laurus or the DIP Lender under this Order
or any DIP Loan Documents by any order entered in any of the Chapter 11 Cases or
any successor cases; or (vi) propose a plan of reorganization or liquidation
without the written consent of the DIP Lender and Laurus.
     13. Sale Out of the Ordinary Course of Business. Subject to the requirement
that the Indebtedness be paid in full in Laurus’ discretion, the Debtors may not
propose a sale of any of their assets outside the ordinary course of business
unless (a) all net proceeds realized from such sale, less any accrued, allowable
and payable portion of the Carve-Out as contained in this Order, are transferred
to Laurus and DIP Lender, as their respective interests appear, for immediate
application in reduction of the Indebtedness in the manner set forth in this
Order, until such time as the Indebtedness shall have been satisfied in full.
Such sale proceeds shall not be permitted to be used by the Debtors under any
circumstances except as

17



--------------------------------------------------------------------------------



 



otherwise provided by this Order, and any sale application or procedure
involving all or any portion of the Debtors’ assets shall expressly provide that
Laurus and DIP Lender may exercise their rights to credit bid their indebtedness
under § 363(k) of the Bankruptcy Code.
     14. Modification of Automatic Stay; Other Remedies.
          (a) Except as set forth in subparagraph (b) of this paragraph, which
governs any action of Laurus and DIP Lender to foreclose on their liens on any
Pre-Petition Collateral or DIP Facility Collateral or to exercise any other
default-related remedies (other than those specifically referenced in the next
sentence), the automatic stay pursuant to § 362 of the Bankruptcy Code is hereby
vacated as to Laurus and DIP Lender to permit each of them to perform in
accordance with, and exercise, enjoy and enforce their respective rights,
benefits, privileges and remedies pursuant to this Order and the DIP Loan
Documents without further application or motion to, or order from, the Court,
and regardless of any change in circumstances (whether or not foreseeable), and
neither Section 105 of the Bankruptcy Code nor any other provision of the
Bankruptcy Code, or any other law, shall be utilized to prohibit Laurus or DIP
Lender from the exercise, enjoyment and enforcement of any of such rights,
benefits, privileges and remedies. Laurus and DIP Lender are hereby granted
leave to receive and apply payments to the Indebtedness from collections on and
proceeds of the Pre-Petition Collateral and the DIP Facility Collateral in the
manner specified in this Order and the DIP Loan Documents. In addition, Laurus
and DIP Lender are, as their interests may appear, hereby granted leave to,
among other things, to (a) file or record any financing statements, mortgages or
other instruments or other documents to evidence the Senior Adequate Protection
Liens or the DIP Facility Liens or the Subordinated Adequate Protection Liens,
(b) to charge and collect any interest, fees, costs, and expenses and other
amounts accruing at any time under the DIP Loan Documents or this

18



--------------------------------------------------------------------------------



 



Order as provided therein, (c) to give the Debtors any notice provided for in
any of the DIP Loan Documents or this Order, and (d) upon the occurrence of the
Termination Date, and without application or motion to, or order from the Court
or any other court, (i) terminate the DIP Facility and the DIP Loan Documents,
(ii) declare all Indebtedness immediately due and payable, and (iii) revoke the
Debtors’ right, if any, under this Order and/or the other DIP Loan Documents to
use Cash Collateral.
          (b) Upon the occurrence of a Termination Date, Laurus or DIP Lender
may file a motion to terminate the automatic stay which shall be served by hand
delivery, facsimile or overnight mail on counsel to the Debtors, the Committee
and the Office of the United States Trustee, and the Court shall conduct a
hearing on an expedited or emergency basis, but not more than three days, to
consider terminating the automatic stay under § 362 of the Bankruptcy Code in
favor of Laurus or DIP Lender for the purpose of allowing the DIP Lender or
Laurus to exercise all of their rights and remedies under the Pre-Petition Loan
Documents, the DIP Loan Documents, this Order and applicable law, including
foreclosing or otherwise enforcing their liens on any or all of the Pre-Petition
Collateral and the DIP Facility Collateral. The only issue that may be raised by
any party or addressed at such hearing is whether the Termination Date has
occurred. Subject to the right of parties-in-interest to contest whether a
Termination Date has occurred, the Debtors shall cooperate with Laurus and DIP
Lender in connection with any enforcement action by such parties by, among other
things, (i) providing access to its premises to representatives of Laurus and
DIP Lender, (ii) providing Laurus and DIP Lender or their designees access to
the Debtors’ books and records, (iii) performing all other obligations set forth
in the Pre-Petition Loan Documents, this Order and/or the other DIP Loan
Documents, and (iv) taking reasonable steps to safeguard and protect the
Pre-Petition Collateral,

19



--------------------------------------------------------------------------------



 



and the DIP Facility Collateral until Laurus or DIP Lender can make adequate
provision to protect and safeguard the Pre-Petition Collateral and the DIP
Facility Collateral, and the Debtors shall not otherwise interfere or encourage
others to interfere with enforcement of the rights of Laurus or DIP Lender.
     15. Carve-Out.
          (a) Subject to the remaining provisions of this paragraph, the
Adequate Protection Liens, the DIP Facility Liens, the Superpriority Claims and
the 507(b) Claim shall be subject to (a) the payment of any unpaid fees payable
pursuant to 28 U.S.C. § 1930 (including, without limitation, fees under 28
U.S.C. § 1930(a)(6)), (b) the fees due to the Clerk of the Court (c) the actual
fees and expenses incurred by professionals, for the period prior to the
occurrence of a Termination Date, retained by an order of the Court entered
pursuant to Sections 327 or 1103(b) of the Bankruptcy Code, provided they are
within the amounts set forth in the Approved Budgets and are subsequently
allowed by the Bankruptcy Court under Sections 330 and 331 of the Bankruptcy
Code (the “Pre-Termination Date Carve-Out”), (d) the payment, following the
occurrence of any Termination Date which is not waived by DIP Lender, of allowed
professional fees and disbursements incurred after such Termination Date by all
Professionals retained in this proceeding, pursuant to Sections 327, 328 or
1103(a) of the Bankruptcy Code, in an aggregate amount not to exceed $250,000 to
the extent such amounts are allowed by the Court and not otherwise payable from
any unused amounts for payments to Professionals set forth in the Approved
Budgets (the “Post-Termination Date Carve-Out”), and (e) any Expense
Reimbursement (but not any Break-up Fee), not to exceed $100,000, due and owing
to MHC Acquisition Corp. (“MHC”) pursuant to the terms of that certain Asset
Purchase Agreement between MHC and the Debtors dated July 22, 2008 (the
“Agreement”), which

20



--------------------------------------------------------------------------------



 



Expense Reimbursement shall be paid to MHC by the Debtors as and when due under
the Agreement. Upon the occurrence of a Termination Date that is not waived by
DIP Lender, DIP Lender shall fund the remaining portion of the Pre-Termination
Date Carve-Out, if any, within seven (7) days after being provided with a notice
setting forth the amount of accrued and unpaid fees and costs allowable under
the Approved Budget and this Order, together with supporting documentation for
such amounts. DIP Lender shall be under no obligation to fund the
Post-Termination Date Carve-Out until it is determined that there will be
insufficient assets in the estate for this purpose. In the event sufficient
funds will not otherwise be available, DIP Lender shall fund the
Post-Termination Date Carve-Out upon being provided with notification of the
unavailability of estate assets for such funding. Subject to the foregoing, the
rights of the professionals to the Pre-Termination Date Carve-Out, the
Post-Termination Date Carve-Out, or such lessor amounts as may be allowed by the
Bankruptcy Court, shall be senior to the rights of DIP Lender to such funds. Any
Curve-Outs funded by Laurus or DIP Lender shall be deemed advances under the DIP
Facility.
          (b) Notwithstanding anything to the contrary in this Order or the DIP
Loan Documents, no proceeds of any Collateral of Laurus (including any
pre-petition retainer funded by Laurus) pursuant to the Pre-Petition Loan
Documents nor any Pre-Petition Collateral or DIP Facility Collateral (or
proceeds thereof) nor any portion of the Carve-Out may be used to pay any claims
for services rendered by any of the Debtors’ professionals, any other entity, or
the Committee’s professionals, if any, in connection with the assertion of or
joinder in any claim, counterclaim, action, proceeding, application, motion,
objection, defense or other contested matter, the purpose of which is to seek or
the result of which would be to obtain any order, judgment, determination,
declaration or similar relief (x) invalidating, setting aside, avoiding or

21



--------------------------------------------------------------------------------



 



subordinating, in whole or in part, the Indebtedness or the liens and security
interests of Laurus and DIP Lender in the Pre-Petition Collateral or in the DTP
Facility Collateral; or (y) preventing, hindering or otherwise delaying, whether
directly or indirectly, the exercise by Laurus or DIP Lender of any of their
rights and remedies under the Pre-Petition Loan Documents, this Order and/or the
DIP Loan Documents or Laurus’ or DTP Lender’s enforcement or realization upon
any of the liens on or security interests in any Pre-Petition Collateral or DIP
Facility Collateral; provided, however, that the foregoing limitations shall not
apply to claims (i) to contest whether a Termination Date has occurred and
(ii) for services rendered by the professionals retained by the Committee, if
any, within the time provided in paragraph 25 of this Order in connection with
the Committee’s investigation of (but not the assertion of) any Challenge Rights
as defined in Paragraph 25 of this Order. Laurus and DIP Lender shall retain
their rights as a party in interest to object to any fee applications or other
claims of any entity including, but not limited to, professionals retained by
the Debtors and Committee.
          (c) So long as no Termination Date has occurred, the Debtors are
authorized to use the proceeds of the DIP Facility and the Cash Collateral in
accordance with and limited to the amounts in the Approved Budget to pay such
compensation and expense reimbursements of professional persons retained by the
Debtors (the “Debtor Professionals”), the Committee (“Committee Professionals”),
and reasonable expenses of Committee members, as may be awarded by the Court
pursuant to Section 328, 330 or 331 of the Bankruptcy Code (the “Professional
Expenses”). The Debtor Professionals and the Committee Professionals, if any,
shall be permitted to submit to the Debtors, with copies to counsel for the DIP
Lender, periodic statements (but no more frequently than on a monthly basis) for
services rendered and reimbursable expenses incurred by them and the expenses
for Committee members (the

22



--------------------------------------------------------------------------------



 



“Conditional Professional Expenses”). Nothing in this subparagraph shall
prejudice or impair the rights of either the Debtor’s Professionals or the
Committee’s Professionals to request an award of compensation in excess of the
amounts set forth in the Approved Budget (the “Unbudgeted Professional
Expenses”) or the rights of the DIP Lender or Laurus to object to the amount or
reasonableness of the Conditional Professional Expenses, the Professional
Expenses or the Unbudgeted Professional Expenses. In no event, however, shall
Laurus or DIP Lender be responsible for the payment of Unbudgeted Professional
Expenses or any amounts in excess of the Carve-Out.
     16. Cash Collection Procedures. From and after the date of the entry of
this Order all collections and proceeds of any DIP Facility Collateral or
services provided by the Debtors and all other cash or cash equivalents which
shall at any time come into the possession or control of the Debtors, or to
which the Debtors shall become entitled at any time shall be deposited in the
same bank accounts into which the collections and proceeds of the Pre-Petition
Collateral were deposited under the Pre-Petition Loan Documents (or in such
other accounts as are designated by Laurus from time to time), and such
collections and proceeds upon such deposit shall become the sole and exclusive
property of Laurus or DIP Lender and shall be applied against the Indebtedness
as provided in this Order and the DIP Loan Documents. In the event the Debtors
intend to open any new bank accounts that would affect the right and ability of
Laurus to receive any proceeds as contemplated by this Order, the Debtors shall
first obtain a “lock box agreement” or other written confirmation to the
satisfaction of Laurus and the DIP Lender from the relevant banking institution
recognizing the rights of Laurus and the DIP Lender as provided for in this
Order. All cash and cash equivalents of the Debtors currently in any account of
the Debtors or otherwise in the possession or control of the Debtors constitute

23



--------------------------------------------------------------------------------



 



proceeds of the Pre-Petition Collateral and shall be immediately remitted to
Lauras for application against the Indebtedness. All financial institutions in
which any lockboxes, blocked accounts or other accounts of the Debtors are
located are hereby authorized and directed to comply with any request of Laurus
to turnover to Laurus all funds therein without offset or deduction of any kind.
     17. Budget; Use of Cash Collateral and DIP Facility Proceeds.
          (a) Attached as Exhibit A hereto and incorporated herein by reference
is a budget (which has been approved by DIP Lender) setting forth by line item
all projected cash receipts, billings and cash disbursements for the time period
from the weeks ending July 25, 2008 through September 12, 2008 (the “Initial
Approved Budget”). The Initial Approved Budget may be modified or supplemented
from time to time by additional budgets (covering any time period covered by a
prior budget or covering additional time periods) to which Laurus and DIP Lender
agree in their sole discretion (each such additional budget, a “Supplemental
Approved Budget”), so long as such modification or supplement does not alter the
amount of the Professional Fee Expenses set forth on any Approved Budget without
the consent of the Debtor Professionals and Committee Professionals. The
aggregate of all items approved by DIP Lender and Laurus in the Initial Approved
Budget and any and all Supplemental Approved Budgets (acceptable to Laurus and
DIP Lender in their sole discretion) shall constitute an “Approved Budget.”
          (b) Debtors may use Cash Collateral and the proceeds of the DIP
Facility exclusively to pay for the expenses incurred by Debtors as provided for
in the Approved Budget. Debtors represent and warrant that (a) the expenditures
set forth in the Approved Budget constitute all of Debtors projected expenses
during the period of the Approved Budget,

24



--------------------------------------------------------------------------------



 



and (b) the Cash Collateral and the sums to be advanced by DIP Lender pursuant
to the DIP Facility are sufficient to pay all of the expenses set forth in the
Approved Budget. Notwithstanding the amount of Professional Fees reflected on
the item entitled “Creditors’ Professionals” on the Approved Budget annexed to
this Order, which item relates to the fees and expenses of the Committee’s
Professionals, the aggregate amount during the budget period for this item shall
be increased from $150,000 to $250,000. Debtors’ cash receipts shall not be less
than as set forth in the Approved Budget and Debtors’ expenses shall not exceed
those set forth in the Approved Budget, in all cases subject to the Approved
Sales Variance, the Approved Cash Receipts Variance, and the Approved
Disbursements Variance (all as defined below, and collectively, the “Approved
Variances”). Notwithstanding the foregoing, DIP Lender shall have no obligation
to provide the DIP Facility if the Debtors exceed the disbursement amounts
overadvance limits provided in the Approved Budgets. As used herein, the
Approved Variances include, and are defined and calculated as follows:

  (i)   “Approved Billing Variance” means a negative variance of less than 8%,
between Debtors’ actual billings and Debtors’ projected billings measured as of
the end of the weeks ending August 8, 2008 and September 12, 2008 covered by the
Approved Budget;     (ii)   “Approved Cash Receipts Variance” means a negative
variance of less than 10%, between Debtors’ actual cash receipts and Debtors’
projected cash receipts measured commencing as of the end of the second week
covered by the Approved Budget and each week thereafter for both (i) the
two-week period concluding with the week during which the variance is being
calculated, and (ii) cumulatively from the commencement of the Chapter 11 Cases
concluding with the week during which the variance is being calculated;    
(iii)   “Approved Disbursements Variance” means a positive variance of (A) less
than 71/2%, between Debtors’ actual disbursements and Debtors’ projected
disbursements, on a line item basis, and (B) less than 71/2% of the Debtors’
actual disbursements and Debtors’ projected disbursements, on a cumulative
basis, each measured commencing as of the end of the second week covered by the

25



--------------------------------------------------------------------------------



 



      Approved Budget and each week thereafter for both (i) the two-week period
concluding with the week during which the variance is being calculated, and
(ii) cumulatively from the commencement of the Chapter 11 Cases concluding with
the week during which the variance is being calculated.

     18. Financial Reporting. In addition to all of the financial reports the
Debtors are required to provide to Laurus pursuant to the Pre-Petition Loan
Documents, which financial reports the Debtors shall continue to provide to
Laurus timely in accordance with the Pre-Petition Loan Documents, the Debtors
shall also provide the following reports to DIP Lender and Laurus, with copies
to the Committee: (i) no later than 5:00 p.m. (Eastern Time) each business day,
a weekly borrowing base certificate in the same format as which were submitted
prior to the Petition Date, along with a log of each of the daily disbursements
and collections; (ii) no later than 5:00 p.m. (Eastern time) each Wednesday, a
comparison of the items in the Budget for the preceding week to the Debtors’
actual performance that includes a narrative summary of any material variances
from the Budget for the preceding week; (iii) no later than 5:00 p.m. (Eastern
time) each Monday, a detailed report from the Debtors’ investment bankers that
summarizes the status of the Debtors’ efforts to sell substantially all of its
assets as a going concern, which report shall include (w) a tracking chart
reflecting what communications, if any, the Investment Banker had with
interested parties during the prior week; (x) copies of expressions of interest
or letters of intent received by the Debtors from third parties; (y) a summary
of the due diligence activities conducted by interested parties in the preceding
week; and (z) a time table for execution of definitive agreements with potential
parties and the filing of pleadings with the Court seeking approval of the sale;
and (ii) no later than the 10th day of each month, beginning August 10, 2008,
the Debtors’ financial statements (including detail by operating division and
consolidated balance sheets, income statements and cash flow statements)

26



--------------------------------------------------------------------------------



 



for the immediately preceding month in the same format as the Debtors have been
providing to Laurus prior to the Petition Date.
     19. Covenants. The Debtors shall timely comply with all of the covenants
set forth in the Pre-Petition Loan Documents, this Order and the DIP Loan
Documents, other than the financial covenants which are superseded by the
Approved Budgets and any covenants relating to the Debtors’ insolvency or the
commencement of the Chapter 11 cases.
     20. Application of Proceeds. Neither the Debtors nor any other party shall
have the right to direct or seek an order directing the manner of application of
any payments to DIP Lender or Laurus or any other receipts by DIP Lender or
Laurus of proceeds of any of the Pre-Petition Collateral or DIP Facility
Collateral other than in the manner set forth in this Order and the Pre-Petition
Loan Documents and the DIP Loan Documents.
     21. DIP Lender and Laurus Reservation of Rights. DIP Lender and Laurus do
not waive, and expressly reserve, any and all claims, defenses, rights and
remedies they have pursuant to any or all of the Pre-Petition Loan Documents,
the DIP Loan Documents, the Bankruptcy Code (including but not limited to
Section 1110 thereof) and/or other applicable law against the Debtors and any
officer, director, employee, agent or other representative of the Debtors. In
addition, the rights and obligations of the Debtors and the rights, claims,
liens, security interests and priorities of DIP Lender and Laurus arising under
this Order are in addition to, and are not intended as a waiver or substitution
for, the rights, obligations, claims, liens, security interests and priorities
granted by the Debtors, in its pre-petition capacity, under the Pre- Petition
Loan Documents.

27



--------------------------------------------------------------------------------



 



     22. Order Binding on Successors. The provisions of this Order shall be
binding upon and inure to the benefit of DIP Lender, Laurus, and the Debtors and
their respective successors and assigns (including any trustee or other estate
representative appointed as a representative of the Debtors’ estate or of any
estate in any successor cases). No third parties are intended to be or shall be
deemed to be third party beneficiaries of this Order or the DIP Loan Documents.
     23. Releases and Validation of Pre-Petition Indebtedness and Pre-Petition
Liens: Allowance of Pre-Petition Indebtedness as Fully Secured Claim. The
release, discharge, waivers and agreements set forth in this ordering paragraph
will be deemed effective upon the entry of a Final Order (as defined below)
incorporating this paragraph, subject only to the rights of the Committee, if
any, or any party in interest with requisite standing as set forth in paragraph
25 below. Subject to the rights of the Committee, if any, or any party in
interest with requisite standing acting on behalf of the estate pursuant to
paragraph 25, below, the Debtors and their estates, hereby: (a) release and
discharge Laurus together with all of their affiliates, agents, attorneys,
officers, directors and employees from any and all claims and causes of action
arising out of, based upon or related to, in whole or in part, any of the
Pre-Petition Loan Documents, any aspect of the pre-petition relationship between
Laurus and the Debtors, or any other acts or omissions by Laurus in connection
with any of the Pre-Petition Loan Documents, or Laurus’ pre-petition
relationship with the Debtors; (b) waive any and all claims, defenses
(including, without limitation, offsets and counterclaims of any nature or kind)
as to the validity, perfection, priority, enforceability, subordination and
avoidability (under §§510, 544, 545, 547, 548, 550, 551, 552 or 553 of the
Bankruptcy Code or otherwise) of the Pre-Petition Indebtedness and the security
interests in and liens on the Pre-Petition Collateral in favor of Laurus; and
(c) agree, without

28



--------------------------------------------------------------------------------



 



further Court order and without the need for the filing of any proof of claim,
to the allowance of the pre-petition claims of Laurus pursuant to §§ 502 and 506
of the Bankruptcy Code on account of the Pre-Petition Indebtedness, as fully
secured claims.
     24. No Liability to Third Parties. DTP Lender and Laurus shall not (i) have
liability to any third party nor shall it be deemed to be in control of the
operations of the Debtors or to be acting as a “controlling person”,
“responsible person” or “owner or operator” with respect to the operation or
management of the Debtors (as such terms, or any similar terms, are used in the
Internal Revenue Code, the Unites States Comprehensive, Environmental Response,
Compensation and Liability Act as amended, or any similar Federal or state
statute), or owe any fiduciary duty to the Debtors, its creditors or its estate,
and (ii) DIP Lender and Laurus’ relationship with the Debtors shall not
constitute nor be deemed to constitute a joint venture or partnership with the
Debtors.
     25. Objections by Parties in Interest. Except as set forth below in this
paragraph 25, all of the provisions of this Order shall be final and binding on
the Debtors (including, without limitation, their successors and assigns), the
Debtors’ shareholders, and all creditors and other parties in interest,
including any Chapter 11 or Chapter 7 trustee hereinafter appointed.
Notwithstanding anything to the contrary herein, the Committee shall have until
October 15, 2008 (“Objection Period”), unless extended by written consent of
Laurus and DIP Lender, to file, on behalf of the Debtors’ estates, and to serve
upon counsel for Laurus, objections or complaints respecting (a) the claims,
causes of actions and defenses released by the Debtors pursuant to ordering
paragraph 23 above or (b) the validity, extent, priority, avoidability, or
enforceability of the Pre-Petition Indebtedness, the Pre-Petition Liens in the
Pre-Petition Collateral including, without limitation, to seek
recharacterization, disgorgement (other than with

29



--------------------------------------------------------------------------------



 



respect to the financing extended hereunder), reconciliation or to subordinate
any liens or claims of Laurus under Section 510 of the Bankruptcy Code or
otherwise (the “Challenge Rights”). In the event that no objections or
complaints are filed with this Court by the Committee and served upon counsel
for Laurus within the time period set forth above, the provisions of this Order
including, without limitation, paragraph 23 and the Debtors’ Stipulations in
this Order shall become final and binding for all purposes and upon all parties.
For purposes of this paragraph 25, a Chapter 7 trustee, as well as the
Committee, shall be deemed a party-in-interest with requisite standing to assert
the Challenge Rights in the manner set forth herein provided that the Objection
Period has not expired, in which case such Challenge Rights shall terminate.
     26. Effect of Modification of Order. The Debtors shall not, without DIP
Lender or Laurus’ prior written consent (which shall be given or refused in
their sole discretion), seek to modify, vacate or amend this Order or any DIP
Loan Documents. If any of the provisions of this Order are hereafter modified,
vacated or stayed by subsequent order of this or any other Court, such stay,
modification or vacatur shall not affect the validity of any obligation
outstanding immediately prior to the effective time of such stay, modification
or vacation, or the validity and enforceability of any lien, priority, right,
privilege or benefit authorized hereby with respect to any such obligations.
Notwithstanding any such stay, modification or vacatur, any obligation
outstanding immediately prior to the effective time of such modification, stay
or vacatur shall be governed in all respects by the original provisions of this
Order, and Laurus shall be entitled to all the rights, privileges and benefits,
including, without limitation, the security interests and priorities granted
herein, with respect to all such obligations.

30



--------------------------------------------------------------------------------



 



     27. Safe Harbor. The Court has considered and determined the matters
addressed herein pursuant to its powers under the Bankruptcy Code, including the
power to authorize the Debtors to obtain credit on the terms and conditions upon
which the Debtors Laurus and DIP Lender have agreed. Thus, each of such terms
and conditions constitutes a part of the authorization under § 364 of the
Bankruptcy Code, and is, therefore, subject to the protections contained in §
364(e) of the Bankruptcy Code.
     28. Subsequent Hearing; Procedure for Objections and Entry of Final Order.
The Motion is set for a final hearing (“Final Hearing”) before this Court at
9:00 a.m. on August 19, 2008 (such date or such later date to which the Final
Hearing is adjourned or continued with Laurus’ consent, the “Final Hearing
Date”), at which time any party in interest may present any timely filed
objections to the entry of a final order, in form and substance reasonably
acceptable to Laurus in its sole discretion (the “Final Order”). The Debtors
shall promptly serve a copy of this Order, by regular mail upon (i) the United
States Trustee; (ii) all affected state and federal taxing authorities;
(iii) the creditors holding the 20 largest unsecured claims against each of the
Debtors, or the Committee, if appointed; and (iv) any other party which
theretofore has filed in the Chapter 11 Cases a request for special notice with
this Court and served such request upon Debtors’ counsel. Any objections to this
Order and the entry of a Final Order on the Motion shall be in writing and shall
be filed with the Court and served so that they not later than five (5) business
days before the date scheduled for the Final Hearing and served so that they are
received on or before 4:00 p.m. (Eastern Time) of such date by (i) Foley &
Lardner, LLP, 90 Park Avenue, New York, New York 10016, counsel for the Debtors,
Attention: Michael P. Richman, and Young Conaway Stargatt & Taylor, LLP, 1000
West Street, 17th Floor, Wilmington, Delaware 19801, Attention: Michael R.
Nestor, Esq.; (ii) Stuart

31



--------------------------------------------------------------------------------



 



Komrower, Esq. and Gerald H. Gline, Esq., Cole, Schotz, Meisel, Forman &
Leonard, P.A., Court Plaza North, 25 Main Street, Post Office Box 800,
Hackensack, New Jersey 07602-0800 and J. Kate Stickles, Esq., Cole, Schotz,
Meisel, Forman & Leonard, P.A., 1000 N. West Street, Wilmington, Delaware 19801,
counsel for Laurus and DIP Lender; (iii) Otterbourg, Steindler, Houston & Rosen,
PC, 230 Park Avenue, 29th Floor, New York, NY 10169, Attn: David M. Posner, Esq.
and Jenette Barrow-Bosshart, Esq.; and (iv) the United States Trustee. Any
objections by creditors or other parties in interest to any of the provisions of
this Order shall be deemed waived unless filed and served in accordance with
this paragraph.
     29. Objections Overruled or Withdrawn. All objections to the entry of this
Order have been withdrawn or are herby overruled.
     30. Controlling Effect of Order. To the extent any provisions in this Order
conflict with any provisions of the Motion, any Pre-Petition Loan Document, any
DIP Loan Document the provisions of this Order shall control.
     31. Order Effective. This Order shall be effective as of the date of
signature by the Court.

32



--------------------------------------------------------------------------------



 



     32. Non Waiver. No omission or delay by Laurus or the DIP Lender in
exercising any right or powers under this Order, the Pre-Petition Loan Documents
or DIP Loan Documents, or any related agreement, will impair such right or power
or be construed to be a waiver of any default or breach or an acquiescence
therein, and any single or partial exercise of any such right or power will not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver will be valid unless in writing and signed by Laurus or the DIP
Lender, or their counsel, and then only to the extent specified.
DATED: August 18, 2008

         
 
  /s/ Brendan L. Shannon
 
United States Bankruptcy Judge    

33